Citation Nr: 0002546
Decision Date: 02/02/00	Archive Date: 09/08/00

Citation Nr: 0002546	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-05 505A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946, and from June 1952 to May 1955.  He died on September 
[redacted], 1995.  The appellant is the widow of the deceased 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated November 9, 1998, 
the Board denied entitlement to DIC based on service 
connection for the cause of the veteran's death as well as 
basic eligibility for Survivors/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In October 
1999, the Court issued a Memorandum Decision that affirmed 
the Board's decision with respect to the DIC claim based on 
service connection for the cause of the veteran's death and 
basic eligibility for Chapter 35 benefits, but the Court 
ordered regional office adjudication of a pending claim for 
DIC benefits under 38 U.S.C.A. § 1318(b) (West 1991).


REMAND

The Court's Memorandum Decision directs the Board to develop 
for adjudication the issue of entitlement to DIC under 
section 1318(b).  When a veteran dies as a result of a non-
service connected condition, the surviving spouse of the 
deceased veteran is entitled to DIC if the veteran was in 
receipt of or "entitled to receive" compensation for a 
service-connected disability that "was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death."  38 U.S.C.A. § 1318(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.22 (1999); see also Wingo v. West, 
11 Vet. App. 307, 311-312 (1998); Carpenter v. West, 11 Vet. 
App. 140, 145 (1998) (addressing "entitled to receive" 
language of section 1318(b) and holding that survivor has 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on service-connection-related issue based 
on evidence in veteran's claims file or VA custody prior to 
veteran's death).  The Board notes that section 1318 was 
amended in 1982 by adding the words "or entitled to 
receive"; on this point, the Court stated in Green v. Brown, 
10 Vet. App. 111, 119 (1997), "[u]nder the amended section, 
the spouse of a veteran who would have been entitled to have 
been in receipt of a 100% service-connected rating (including 
a TDIU rating) for 10 or more consecutive years immediately 
preceding the veteran's death was made eligible for section 
1318 DIC."

Additionally, the Board notes that the Court in Hix v. West, 
12 Vet. App. 138, 141 (1999), stated, "It is now well 
settled that the phrase 'in receipt of or entitled to 
receive,' used to ascertain entitlement to DIC benefits under 
section 1318(b), entitles the claimant to obtain a 
determination of whether the deceased veteran, prior to 
death, hypothetically would have been entitled to receive an 
award of service connection and an assignment of a total 
disability rating so as to qualify under the statute 
[citations to Wingo, Carpenter, and Green, all supra, 
omitted]."

The aforementioned caselaw was recently synthesized in Marso 
v. West, No. 97-2178 (U. S. Vet. App. Dec. 23, 1999), with 
the Court holding the following with respect to 1318 DIC 
claims:

In summary, based on the Court's decision 
today, a survivor of a deceased veteran 
is eligible for DIC under section 
1318(b)(1) if (1) the veteran was in 
actual receipt of a 100% disability 
rating for the statutory period of time; 
(2) the veteran would have been in 
receipt of a 100% disability rating for 
such time but for [clear and unmistakable 
error] in a final rating or Board 
decision; or (3) if under the specific 
and limited exceptions under Carpenter or 
Wingo the veteran was "hypothetically" 
entitled to a 100% disability rating for 
the required period of time.

With respect to (3) above, the Court in Marso held that the 
decision in Carpenter was limited to section 1318(b) 
"entitled to receive" claims where 38 C.F.R. § 19.196 
applied, i.e., prior to the March 1992 effective date of 38 
C.F.R. § 20.1106 (1999).  In those claims, there was 
authority to review de novo, i.e., without regard to any 
prior final VA determinations, whether a veteran was 
"hypothetically" entitled to a 100% disability rating for a 
continuous 10-year period immediately preceding the veteran's 
death.  Before section 20.1106 was promulgated (effective in 
March 1992), claims under section 1318(b) were not excluded 
from the general principle that issues in a survivor's claim 
for benefits would be decided without consideration of rating 
decisions during a veteran's lifetime, as provided under 
38 C.F.R. § 19.196 (1991).  The Court in Marso explained that 
section 20.1106 required, by negative implication, that a 
rating decision during a veteran's lifetime must be taken 
into consideration when adjudicating a claim for section 
1318(b) DIC benefits.  Section 20.1106 was promulgated for 
the specific reason that the old rule contained in section 
19.196 was inconsistent with 38 C.F.R. § 3.22(a)(2), which 
expressly included clear and unmistakable (CUE) as a method 
of establishing a veteran's past entitlement to a total 
disability rating for 10 continuous years preceding his or 
her death.  The Court in Marso further explained that the 
clear message of section 20.1106 was that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under section 1318(b), at the time of the 
veteran's death, he or she had been entitled to compensation 
for a total disability rating for 10 continuous years 
immediately preceding the veteran's death.

Thus, for the above reasons, the Court held in Marso that for 
1318 DIC claims filed on or after the March 1992 promulgation 
of 38 C.F.R. § 20.1106, where a prior final VA determination 
had denied a veteran a total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his or her death, a survivor seeking DIC 
benefits under 38 U.S.C.A. § 1318(b) would have to 
demonstrate CUE in the prior VA determination in order to 
establish eligibility under section 1318(b)(1).

With respect to the above-cited "specific and limited 
exceptions" under Wingo, the  Court in Marso explained that 
a veteran's surviving spouse could still seek to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a 100% disability rating for 10 continuous years 
prior to death even in situations where the veteran had never 
filed a claim for VA benefits during his or her lifetime, and 
hence there were no final VA decisions regarding the 
veteran's level of disability to be considered.

In this case, the appellant filed her original claim seeking 
DIC benefits in October 1995.  See Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child, VA Form 21-534, of 
record.  That claim was construed by the RO as a claim filed 
only for death pension as she specifically checked the box 
"No" on the Form 21-534 to the question of whether she was 
claiming that the cause of the veteran's death was due to 
service.  Death pension benefits were subsequently granted by 
the RO in May 1996.  Thereafter, the appellant filed a claim 
in December 1997 alleging that the veteran's death due to 
heart disease was due to service.  See Statement in Support 
of Claim, VA Form 21-4138, of record.  Although the veteran 
was not service connected for any disabilities during his 
lifetime, he had filed claims for VA benefits on multiple 
occasions during his life, to include claims seeking 
entitlement to service connection for heart disease.  The 
veteran's claim for service connection for heart disease was 
most recently denied by final rating decision in June 1992.  
The RO denied the appellant DIC and Chapter 35 benefits based 
on service connection for the cause of the veteran's death, 
and this decision was affirmed by the Board and then by the 
Court, as detailed above in the Introduction.

It its Memorandum Decision of October 1999, the Court found 
that a section 1318(b) DIC claim was still pending on appeal, 
but it did not specify exactly when that claim was filed.  
Therefore, in resolving this matter in terms most favorable 
to the appellant, the Board will construe her December 1997 
VA Form 21-4138 as her claim seeking DIC benefits under 
38 U.S.C.A. § 1318(b) as this document reflects her first 
allegation that the veteran's death should be service 
connected.  Hence, under the legal framework set forth in 
Marso, supra, the constraints imposed on these kinds of 
claims by section 20.1106 of 38 C.F.R. are for application in 
this case.  The Board therefore will direct the RO to 
consider whether the veteran would hypothetically be entitled 
to a 100% total disability rating based on one or more 
service connected disabilities for 10 continuous years prior 
to his death, with the specific caveat that the RO under 
38 C.F.R. § 20.1106 must take into consideration all prior 
final rating decisions issued during the veteran's lifetime 
when adjudicating the section 1318(b) DIC claim.  Thus, 
absent any allegations of CUE, those decisions will be 
controlling when determining if, under section 1318(b), at 
the time of the veteran's death, he was hypothetically 
entitled to compensation for a total disability rating for 10 
continuous years immediately preceding his death.

One further point must be addressed:  The RO is advised that 
38 C.F.R. § 3.22(a) was very recently amended effective 
January 21, 2000.  The revision reflects VA's conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required 10-year period before death or 
would have established such a right if not for CUE by VA.  
See 65 Fed. Reg. No. 14, Pages 3388-3392 (Jan. 21, 2000).  In 
the case of Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the Court held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  Thus, in 
the absence of intervening instructions from higher 
authority, the RO must specifically adjudicate this claim 
under both the old and new versions of 38 C.F.R. § 3.22(a), 
determine which criteria is more favorable to the appellant, 
and then apply such criteria.  Although the decision on this 
matter rests initially with the RO, the Board would advise 
that the older version of section 3.22(a), as construed in 
light of the above-cited caselaw, is clearly more favorable 
to the appellant's claim for section 1318 DIC benefits.

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO must develop and adjudicate the 
appellant's claim seeking entitlement to 
section 1318 DIC benefits, as alluded to 
above.  Notice of the RO's decision 
regarding this claim, to include notice 
of her appellate rights attaching thereto 
if the decision is in any way adverse to 
the appellant, should be furnished in 
accordance with established claims 
processing procedures.  In adjudicating 
this claim, the RO should consider all 
appropriate laws and regulations, 
including a determination as to whether 
the revised or the old version of 38 
C.F.R. § 3.22(a) is more favorable to the 
appellant, and then apply the more 
favorable version of the regulation to 
her section 1318 claim.  In adjudicating 
the claim, the RO should also consider 
carefully the caselaw of the Court and 
the Board's interpretation of that 
caselaw, as set forth above in this 
REMAND.

Regardless of the outcome, this issue 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed, including the 
timely filing of a notice of 
disagreement, furnishing of a statement 
of the case, and perfection of the appeal 
with the timely filing of a substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





Citation Nr: 9833216	
Decision Date: 11/09/98    Archive Date: 11/17/98

DOCKET NO.  98-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Basic eligibility for Survivors/Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946, and from June 1952 to May 1955.  He died on September 
[redacted], 1995.  The appellant is the widow of the deceased 
veteran.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran was diagnosed with 
hypertension in service and that this condition was 
responsible for his death in 1995 due to hypertensive 
cardiovascular disease.  She has offered no specific 
contentions regarding the other issue on appeal.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met her 
statutory duty of submitting evidence sufficient to justify a 
belief that her claim for service connection for the cause of 
the veterans death is well grounded.  Further, it is the 
decision of the Board that basic eligibility for 
Survivors/Dependents Educational Assistance benefits under 
Chapter 35, Title 38, United States Code, is not established.

FINDINGS OF FACT

1.  The veteran served on active duty from October 1944 to 
April 1946, and from June 1952 to May 1955.

2.  Service medical records for the veterans two periods of 
active duty in the World War II and Korean Conflict-eras are 
negative for any complaints, treatment or diagnosis of 
hypertensive heart disease; he was hospitalized in 1954 for 
chest pains, but an EKG did not confirm pericarditis and a 
chest x-ray revealed that a 14% enlargement of the heart was 
due to a high diaphragm and the position of the heart as seen 
by the x-ray.

3.  The veteran died in September 1995, at the age of 75, due 
to cardiac arrest; postservice medical records denote a 
medical history significant for congestive heart failure, 
hypertensive cardiovascular disease and cardiac hypertrophy 
that were first treated and diagnosed in the mid 1970s.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to congestive 
or hypertensive cardiovascular disease or any other disorder 
of the heart.

5.  The appellant has presented no competent medical evidence 
linking the cause of the veterans death to any event or 
etiology in service.

6.  The veteran did not have a permanent total service-
connected disability during his lifetime and it is not 
established that his death was due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veterans death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Legal entitlement to Survivors/Dependents Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veterans Death

The initial step in the adjudication of claims and appeals is 
to determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
a showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity of a disease in 
service is not evident, a showing of continuity of related 
symptoms after service is required to support the claim.  38 
C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all of the evidence establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (1998).  
In addition, service connection may be granted on a 
presumptive basis for certain enumerated diseases:  Where a 
veteran served for 90 days in active service, and a 
cardiovascular disease, including hypertension develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).

To establish entitlement to service connection for the cause 
of a veterans death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The veteran expired on September [redacted], 1995, at the 
age of 75; the death certificate indicated that the 
immediate cause of death was acute ischemia of the 
myocardium.  Terminal hospital reports noted that the 
veteran died as a result of cardiac arrest.  No autopsy 
was performed.

The veteran was not service connected for any disabilities 
during his lifetime.  As alluded to above, his service 
medical records for his two periods of active duty in the 
World War II and Korean Conflict-eras were negative for a 
diagnosis of hypertensive heart disease or any other disorder 
of the heart.  The report of his separation examination for 
his World War II-era service, conducted in April 1946, was 
negative for any abnormalities of the heart.  During his 
second period of active duty, service records show that the 
veteran was hospitalized in February 1954 for chest pains, at 
which time the diagnostic impression was rule out myocardial 
infarction.  However, upon further observation and 
evaluation, including multiple electrocardiogram (EKG) 
studies, a confirmed diagnosis of pericarditis was not 
established.  Additionally, although a chest x-ray revealed a 
14% enlargement of the heart, the enlargement was determined 
to be due to a high diaphragm and the position of the heart 
as seen on the x-ray.  Based on these findings, the 
radiographic report was interpreted as probably within 
normal limits.  During this period of hospitalization, the 
veteran eventually became asymptomatic with regard to the 
chest pain complaints and accordingly, he was discharged to 
full time duty status with a diagnosis of diagnosis 
undetermined.  No further treatment for this condition was 
noted in service.  Thereafter, the report of the veterans 
separation examination conducted in May 1955 was negative for 
any abnormalities of the heart.  A chest x-ray taken in 
conjunction with the separation examination was interpreted 
as negative.

Following service, it is shown by the evidence that the 
veteran was hospitalized at the Font Clinic in January 1958 
for complaints of aches and pains in multiple joints, 
diagnosed as polyarticular rheumatism.  The report of 
hospitalization was entirely negative for any complaints or 
abnormal pathology of the heart; in fact, routine examination 
of his vital signs showed a normal sinus rhythm with no heart 
murmurs.  Additional medical records in the claims file 
consist only of the reports of VA pension examinations 
conducted in 1972 and 1973, and reports from the Font Clinic 
and a number of private doctors dating from 1972 through 
1995.  These records reflect a history of treatment beginning 
in 1972 for a variety of medical conditions, including chest 
pain complaints treated in May 1972 that were diagnosed as 
acute bronchitis.  Subsequently, it is shown that the veteran 
was diagnosed with hypertension and cardiomegaly in the 1973-
75 time frame.  A Font Clinic report dated in August 1973 
noted a blood pressure reading of 180/110 and a diagnosis of 
arterial hypertension.  A Font Clinic report dated in July 
1975 noted diagnoses of hypertension, congestive heart 
failure and cardiac hypertrophy.  A report dated in September 
1975 from an I. F. Arzola, M.D., noted a history of 
hypertension and asthma for the past three years; diagnoses 
of hypertensive cardiovascular disease and cardiomegaly were 
noted by Dr. Arzola.  The Board observes that a report from a 
R. Muniz, M.D., dated in September 1974 noted a history of 
hypertension since 1953, however, as previously noted above, 
service medical records as well as the 1958 Font Clinic 
hospital report do not corroborate such a history.  Thus, 
based on the objective evidence of record, the earliest date 
of onset shown for this condition is the aforementioned Font 
Clinic reports dated in 1973 which noted a diagnosis of 
arterial hypertension.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection for the cause of the veterans 
death well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill well-grounded-claim requirements for 
veterans benefits).  As detailed above, there is no competent 
medical evidence of record which shows an etiological 
relationship between a condition the veteran might have been 
treated for in service and the subsequent development of 
heart disease, first shown by the objective medical evidence 
to have been diagnosed many years after service.  In summary, 
no medical evidence of record links the heart disease that 
evidently triggered the heart infarction that caused the 
veterans death to any event or etiology of service.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

In the absence of competent medical evidence which confirms 
the presence of hypertension in service or within a year 
thereafter (i.e. by May 1956), or any other diagnosed 
disorder of the heart, and links such condition(s) to the 
cause of this veterans death in September 1995, there is 
simply no adequate basis to award service connection for the 
cause of his death.

The Board does not wish to imply that the appellants 
contentions are not credible, but reliance on her contentions 
alone to grant service connection could only be done by the 
Boards acceptance of (1) mere conjecture as to the actual 
incurrence of hypertension in service given that no records 
can be obtained to corroborate such a fact and (2) a 
laypersons opinion to provide the necessary link showing the 
incurrence of a hypertensive disease process in service and 
its etiological relationship to the cause of the veterans 
death.  As detailed above, the relevant caselaw requires that 
the link must be satisfied by competent medical evidence.  
In this case, unfortunately for the appellant, there is none.

With regard to Dr. Munizs report dated in September 1974, 
which noted a history of hypertension since 1953, the Board 
finds this account inherently incredible for purposes of 
establishing a well-grounded claim under the applicable case 
law because no objective medical evidence on file 
corroborates such a history.  As previously noted, the 
medical evidence in this case does not reflect a diagnosis of 
hypertension until 1973, twenty years later than the account 
noted in Dr. Munizs report.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellants contentions and 
statements on appeal; however, as previously stated, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the veterans death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  With respect to these contentions, 
it is not shown by the evidence that the appellant has the 
requisite medical expertise or training to render a competent 
medical opinion on the cause of the veterans death.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VAs obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA duty is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellants claim of 
service connection for the cause of the veterans death as 
not well grounded.

II.  Basic Eligibility for Survivors/Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veterans death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellants claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in May 1955, but he did 
not have a permanent total service-connected disability 
during his lifetime and it is not established that his death 
was due to a service-connected disability.  Hence, none of 
the basic eligibility requirements for Chapter 35 educational 
assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to this issue must 
fail.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veterans death is denied.

Basic eligibility for Survivors/Dependents Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellants claim for these 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -

